DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yorio et al. (US 2018/0087755 A1) in view of Lin (US 2010/0083468 A1).
Regarding claim 1, Yorio teaches a horticultural light fixture system, comprising:
a first set of substrates having a first plurality of solid-state light sources extending along a longitudinal axis of each of the substrates (left two light bars 150);
a first endcap being coupled to first ends of each of the substrates of the first set (110 top);
a second endcap being coupled to second ends of each of the substrates of the first set (110 bottom); the first endcap and the second endcap extending in a direction transverse to the longitudinal axis of the first set of substrates (Fig. 2C);

a third endcap being coupled to first ends of each of the substrates of the second set (120 top);
a  fourth endcap being coupled to second ends of each of the substrates of the second set (120 bottom); the third endcap and the fourth endcap extending in a direction transverse to the longitudinal axis of the second set of substrates (Fig. 2C);
the second set of substrates being positioned parallel to the first set of substrates, whereby the first and third endcaps are adjacent one another and the second and fourth endcaps are adjacent one another (Fig. 2C);
a coupling mechanism connected between the first set of substrates and the second set of substrates (130, 170) and coupling the first set of substrates in movable relation to the second set of substrates from a first position to a second position (Fig. 4, Fig. 5).
Yorio lacks the details of the coupling mechanism.
Lin teaches wherein the coupling mechanism comprises a hinge defined by a first hinge portion (left side arms) and a second hinge portion (right side arms) (Fig. 1); the first hinge portion being in fixed and non-rotational relation to the first endcap of the first set of substrates (left arms fixed to first substrate); the second hinge portion being in fixed and non-rotational relation to the third endcap of the second set of substrates (right arms fixed to second substrate) (Fig. 6); and wherein the first and second hinge portions face one another in abutting relation and are rotational relative to one another (Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the hinge discussed in Lin because it allows for the angel between adjacent arms to be adjusted and then fixed. Further, two adjacent arms to not influence each other’s position, which is convenient for adjusting (Paragraphs 0014, 0015 of Lin).
Regarding claim 3, Yorio teaches wherein the coupling mechanism permits angular displacement of the first set of substrates relative to the second set of substrates (Fig. 4).
Regarding claim 4, Yorio teaches wherein the coupling mechanism permits that in a transportation mode the first set of substrates is positioned adjacent the second set of substrates on 
Regarding claim 5, Yorio teaches wherein the coupling mechanism permits the first set of substrates to be folded over the second set of substrates about the longitudinal axis of the light fixture system (Fig. 4).
Regarding claim 6, Yorio teaches wherein the coupling mechanism comprises a hinge disposed between at least one pair of the adjacent endcaps (Fig. 4).
Regarding claim 7, Yorio teaches wherein the coupling mechanism comprises:
a first coupling mechanism configured to couple the first endcap to the third endcap; and
a second coupling mechanism configured to couple the second endcap to the fourth endcap (Fig. 4).
Regarding claim 8, Yorio teaches wherein the first and third endcaps comprise hollow channels (Visible in Fig. 3).
Regarding claim 9, Yorio teaches wherein the hollow channels of the first and third endcaps receive the coupling mechanism (Fig. 3).
Regarding claim 10, Yorio teaches wherein the first and third endcaps comprise hollow channels which receive respective portions of the hinge (Fig. 3).
Regarding claim 11, Yorio teaches further comprising a power supply cable adapted to receive power from a power supply, the power supply cable configured to, when energized, supply power to the light sources on the first set of substrates and the second set of substrates (200).
Regarding claim 12, Yorio teaches wherein the first and second positions are displaced relative one another by about 180 degrees (Fig. 3, Fig. 4).
Regarding claim 13, Yorio teaches wherein in the first position the first plurality of light sources is in confronting relationship to the second plurality of light sources (Fig. 4, Fig. 5).

in the first position, light-emitting surfaces of the first plurality of light sources are approximately in confronting relationship to light-emitting surfaces of the second plurality of light sources (Fig. 4); and
in the second position, light-emitting surfaces of the first plurality of light sources face in a similar direction to light-emitting surfaces of the second plurality of light sources (Fig. 5).
Regarding claim 15, Yorio teaches wherein at least one of the endcaps comprises a rail (Fig. 3).
Regarding claim 16, Yorio teaches wherein at least one of the first and second plurality of solid-state light sources comprises a metal core printed circuit board [0005].
Regarding claim 17, Yorio teaches wherein the hinge permits angular displacement of the first set of substrates relative to the second set of substrates about the longitudinal axis (Fig. 7); and
the hinge permits that in a transportation mode the first set of substrates is positioned adjacent the second set of substrates on a same side of the hinge, and in a use mode the first set of substrates is positioned on an opposite side of the hinge (Fig. 4), whereby the light fixture system occupies a smaller width during the transportation mode (Fig. 4).
Regarding claim 18, Yorio teaches wherein the hinge comprises:
a first hinge configured to couple the first endcap to the third endcap; and
a second hinge configured to couple the second endcap to the fourth endcap (Fig. 4, 160).
Regarding claim 19, Yorio teaches wherein at least one of the endcaps comprises a rail (Fig. 3).
Regarding claim 20, Yorio teaches wherein at least one of the first and second plurality of solid-state light sources comprises a metal core printed circuit board [0005].
Regarding claim 21, Yorio teaches further comprising a power supply disposed above the hinge (power supply is inside 130 and 130 is above the hinge as viewed in the orientation shown in Fig. 2C).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Lin and are required by the amendment regarding the coupling mechanism.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876